Per Curiam:

This was an action brought by William R. McKeen against William E. Haxtun, to set aside a certain tax deed, and to quiet plaintiff’s title to the land described in the tax deed. The decision of the court below was in favor of the plaintiff and against the defendant, except that the tax deed was to be set aside and the plaintiff’s title ■quieted upon condition that he should pay to the defendant all the taxes, with costs and interest, reasonably chargeable against the land and paid by the defendant. Plaintiff brings the case to this court, and claims that the court below erred in adding said condition to the judgment, and in failing and refusing to render judgment absolutely in his favor.
There is no new question involved in this case. Every question fairly presented has been considered and settled by this court in other cases. (Knox v. Dunn, 22 Kas. 683; Fairbanks v. Williams, 24 Kas. 16; Corbin v. Young, 24 Kas. 198, 202; Millbank v. Ostertag, 24 Kas. 462; Shaw v. Kirkwood, 24 Kas. 476; Pritchard v. Madren, 24 Kas. 486; Shoup v. C. B. U. P. Rld. Co., 24 Kas. 547; Cartwright v. McFadden, 24 Kas. 662; Herzog v. Gregg, 23 Kas. 726; Challiss v. Hekelnkaemper, 14 Kas. 474; Challiss v. Comm’rs of Atchison Co., 15 Kas. 49; Comm’rs of Jefferson Co. v. Johnson, 23 Kas. 718.)
We think the judgment of the court below was eminently just, proper, legal, and equitable; and it will be affirmed, upon the authorities above cited.